Citation Nr: 9912477	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  98-18 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, including post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Ft. Harrison Regional Office (RO) July 1997 rating decision 
which denied service connection for PTSD.


REMAND

The veteran's service records reveal that he performed active 
service in the Republic of Vietnam from December 1967 to 
December 1968.  Although the evidence does not reveal that he 
sustained any combat-related wounds or injuries or received 
any combat decoration (his awards include the Bronze Star 
Medal and Vietnam Cross of Gallantry with Palm), the records 
reveal that he participated in the Vietnam Counter Offensive, 
Phase III, 1968 TET Counter Offensive, and in another 
(unnamed) campaign; his military occupational specialty was 
helicopter mechanic with the 101st Aviation Battalion (101st 
Airborne Division).

The Board notes that although the veteran's service records 
do not unequivocally show his individual combat exposure or 
verify the occurrence of his claimed stressors, such records 
reveal that he was in fact exposed to combat during his 
Vietnam service, as discussed above.  Thus, 38 U.S.C.A. 
§ 1154(b) (West 1991), pertaining to combat veterans may be 
applicable for consideration to his claim of service 
connection for PTSD.

However, even if there was a stressful event in service, the 
RO or the Board must nevertheless determine whether the 
stressful events were of sufficient gravity to support a 
diagnosis of PTSD.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  
In West v. Brown, 7 Vet. App. 70 (1994), it was held that the 
sufficiency of the stressor is a medical determination.  
Adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Medical records from the St. Joseph's Hospital from May to 
August 1972 reveal, in pertinent part, evidence of 
psychiatric symptoms including depression, anxiety, and 
tension, manifested during treatment of post-service gunshot 
wounds.  

Inpatient treatment records from the Montana Deaconess 
Medical Center from September to October 1989 reveal, in 
pertinent part, that the veteran indicated that he saw 
several counselors and psychologists because he experienced 
nightmares; reportedly, post traumatic stress syndrome was 
diagnosed during his treatment.

Lay statements (apparently from the veteran's friends), 
received by the RO in April 1995, suggest that, in 1969, he 
exhibited unusual behavior such as sleeping with a knife 
under his pillow, periods of disorientation and confusion, 
and exaggerated fear of thunderstorms and lightning.  In 
April 1995, his spouse indicated that she met him in 1971 and 
married him in 1972, at which time he was angry, depressed, 
emotional, had an increased startle response, and experienced 
nightmares.

A July 1995 letter from a counselor at PATHWAYS indicates 
that the veteran exhibited PTSD symptoms including anxiety, 
depression, anger, sleep disturbance, loss of interest in 
social activities, hypervigilance, flashbacks, intrusive 
thoughts, memory impairment, and was recovering from 
alcohol/drug use.  Reportedly, he participated in PTSD 
therapy at that facility from November 1989 to April 1990.

On VA psychiatric examination in April 1997, the examiner 
indicated (with no further elaboration or explanation), that 
psychological examination performed at the St. Joseph's 
Hospital in August 1972 was "noncontributory toward this 
examination."  At the time of the examination, the veteran 
indicated that he received ongoing treatment and participated 
in therapy at a VA facility for his emotional problems 
associated with his past.  On examination, "presumptive 
diagnosis of post traumatic stress disorder, mild symptoms" 
and depression disorder were diagnosed.  Further testing was 
recommended by the examiner.

Based on the foregoing, the Board is of the opinion that 
another thorough VA psychiatric examination should be 
performed, including all indicated testing, to determine the 
presence, identity, and origins of any psychiatric disability 
which may be currently present.  See Suttmann v. Brown, 5 
Vet. App. 127, 137 (1993).

The veteran and his representative are invited to provide 
additional details or corroboration regarding the claimed 
stressors from alternate or collateral sources, to include 
letters from former service colleagues.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
in association with any psychiatric 
disability since active service.  After 
any necessary authorizations are 
obtained from the veteran, copies of all 
relevant VA or private reports of 
medical treatment should be obtained by 
the RO and incorporated into the claims 
folder, particularly all VA treatment 
records identified by the veteran on 
psychiatric examination in April 1997 
and any available records from PATHWAYS 
in Helena, Montana.

2.  The veteran should then be afforded 
another VA psychiatric examination to 
identify his symptoms and determine the 
diagnoses of all psychiatric disorders 
that are present.  The examination 
report should reflect a review of 
pertinent material in the claims folder.  
A definitive diagnosis is imperative.  
If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) the factors relied upon to support 
the diagnosis; (2) the specific 
stressor(s) that prompted the diagnosis; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  All necessary special 
testing should be accomplished.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  If the examiner 
notes the presence of any co-existent 
psychiatric disabilities, an opinion 
should be provided as to whether such 
psychiatric disabilities are causally 
related to the veteran's service and/or 
his PTSD.

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1, 1999).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


